Citation Nr: 0431916	
Decision Date: 12/02/04    Archive Date: 12/14/04

DOCKET NO.  03-01 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for a 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant, and M.V.






INTRODUCTION

The veteran had active service from February 1979 to January 
1980.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision by the 
Department of Veterans Affairs (VA).  
Regional Office (RO) in Baltimore, Maryland, which declined 
to reopen the claim for entitlement to service connection for 
a psychiatric disorder.  

In August 2004, the veteran appeared at a Central Office 
hearing before the undersigned Acting Veterans Law Judge.  At 
the hearing the veteran submitted additional evidence and 
waived initial consideration of the evidence by the RO. 


FINDINGS OF FACT

1.  A November 1999 rating decision determined that new and 
material evidence had not been received to reopen the 
veteran's claim of service connection for a psychiatric 
disorder which was not appealed, and that decision is now 
final.

2.  Evidence received since the November 1999 rating decision 
is redundant and is not so significant that it must be 
considered in order to fairly decide the merits of the claim. 


CONCLUSION OF LAW

1.  New and material evidence has not been received to reopen 
the veteran's claim of service connection for a psychiatric 
disorder. 38 U.S.C.A. §§ 5103, 5103A, 5104, 5107, 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President of the United States 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 38 C.F.R. §§  3.102, 
3.156(a), 3.159 and 3.326(a)).  The intended effect of the 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court of Appeals for Veterans' Claims (Court) held 
that a VCAA notice must be provided to a claimant before the 
"initial unfavorable [agency of original jurisdiction (AOJ)] 
decision on a service-connection claim."  In this case, 
regarding the issue of service connection for a psychiatric 
disorder, a substantially complete application was received 
in March 2001.

In April 2001, the RO afforded the veteran notice and 
assistance pursuant to the VCAA, which is prior to the 
January 2002 rating denial of the claim on appeal. The 
veteran was also afforded notice in the September 2002 
Statement of the Case.  In this regard, the Board is certain 
that adequate notice requirements of the VCAA have been 
provided to the veteran considering Pelegrini. 


The Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).

In an April 2001letter, the RO notified the veteran of the 
information and evidence needed to substantiate and complete 
his claim, of what part of that evidence he was to provide, 
and what part VA would attempt to obtain for him.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The letter also advised the veteran to send additional 
evidence, including any medical evidence showing his pre-
existing schizophrenia became permanently worse as a result 
of active service, and any treatment records.  Pelegrini v. 
Principi (Pelegrini II), 18 Vet. App. 112 (2004).  

The Board further notes that the veteran is represented and 
has been provided with every opportunity to submit evidence 
and argument in support of his claim and to respond to VA 
notices. 

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, the veteran's service medical records are on 
file and the RO has obtained all available post-service VA 
and private medical records identified by the veteran.  38 
U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) 
(2004).  Moreover, the veteran has been afforded VA medical 
examinations in March 1995 and December 2002 in connection 
with his claim for service connection for an acquired 
psychiatric disorder, and in April 2002 and April 2004 in 
connection with his claim for an increased rating for 
hypertension.  

The Board has reviewed the facts of this case in light of 
VCAA requirements.  VA has made all reasonable efforts to 
assist the veteran in the development of his claim and has 
notified him of the information and evidence necessary to 
substantiate the claim.   The Board finds that no further 
notification or assistance is necessary, and deciding the 
appeal at this time is not prejudicial to the veteran.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  

Factual Background

Service Connection for a nervous condition was initially 
denied by the RO in an April 1980 rating decision.  

The evidence available at the time of the rating decision 
included the veteran's service entrance physical examination 
records and his service medical records.  An October 1978 
service entrance Report of Medical Examination revealed a 
normal psychiatric evaluation and no pertinent abnormalities.  
The contemporaneous entrance Report of Medical History shows 
an apparent correction from yes to no regarding whether the 
veteran had or had had a head injury.  

Service medical records show that in March 1979 the veteran 
was referred to a clinic for immature personality traits.  A 
late June 1979 clinical entry reported that the veteran was 
in "UA" status. 

A July 1979 Report of Medical Board indicated that the 
veteran, after 4 months of active duty, was admitted to a 
military hospital in early June 1979 with a diagnosis of an 
acute psychotic episode.  Subsequent to boot camp the veteran 
had psychotic symptoms, and he returned home to his parents. 
The veteran was subsequently admitted to a military facility, 
where his symptoms included loose associations and delusions.

The veteran's hospitalization report reflects that he had 
three previous psychiatric hospitalizations prior to active 
service, his first in 1974.  He was released from a hospital 
in December 1978, where he was diagnosed with paranoid 
schizophrenia, approximately two months before he began his 
active service.  

The Medical Board Report noted that the veteran reported 
auditory hallucinations since age 4 and that the veteran's 
recruiter told him not to tell anyone about the 
hospitalizations.   The Medical Board concurred with the 
findings and the diagnosis of the in-service hospitalization 
and concluded the veteran was unfit for further military 
service.  The Medical Board further concluded that the 
veteran's disability existed prior to enlistment and had not 
progressed at a rate greater than was usual for such 
disorders. The psychiatric disorder was considered to have 
been neither incurred in nor aggravated by the veteran's 
active service and the veteran was discharged in accordance 
with the recommendation of the Medical Board.    

In July 1979, the veteran was transferred to a VA hospital 
for further treatment for paranoid schizophrenia.  A history 
of psychiatric hospitalization from August through early 
December 1978 was reported.  The veteran was discharged from 
the facility in September 1979. Clinical records dated in 
November 1979 and January 1980 show that the veteran received 
treatment for schizophrenia.  

An April 1980 rating decision determined that the veteran's 
psychiatric disorder existed prior to service, that it was 
not beyond the natural progression of the condition, and that 
there was no aggravation.  A timely notice of disagreement 
and appeal of the rating were not filed.    

The veteran attempted to reopen his claim in June 1980 and, 
again, in August 1983. The RO determined that no change was 
warranted in his claim for service connection, and that new 
and material evidence was required to reopen.

In October 1988, private clinical records dated in May 1983 
were received which showed the veteran was hospitalized with 
an adjustment disorder with depressed mood and substance 
abuse.  Clinical records from January 1988 showed treatment 
for substance abuse and paranoid schizophrenia.

In October 1991, VA and private hospital records dated from 
December 1978 through February 1988, some of which were 
previously considered, were received.  The December 1978 
private hospital records showed that the veteran received 
treatment for paranoid schizophrenia.  A July 1980 VA 
hospital report showed that the veteran was admitted for 
increasingly bizarre behavior, with a 4-year history of 
psychotic behavior.  The diagnosis was possible manic 
illness.

In a November 1981 hospital report it was indicated that the 
veteran was admitted to a private facility with a diagnosis 
of undifferentiated schizophrenia.  It was reported that the 
veteran had denied mental illness to a Marine recruiting 
officer and that he was accepted into service. A medical 
history of treatment for psychosis during and after service 
was also reported.  In January 1988 the veteran was 
transferred from a private facility where he received 
treatment for paranoid schizophrenia and polysubstance abuse.  

A December 1991 rating decision determined that new and 
material evidence had not been received to reopen the 
veteran's claim of service connection for paranoid 
schizophrenia.  

The veteran attempted to reopen his claim in August 1999.  
Received in conjunction with his attempt to reopen his claim 
was the veteran's previously considered service Report of 
Medical Board.  A November 1999 rating decision determined 
that new and material evidence had not been received to 
reopen the veteran's claim of service connection for paranoid 
schizophrenia.  The veteran was notified of the determination 
in December 1999, and a timely appeal was not filed.  The 
December 1999 rating decision is the last final denial of the 
veteran's attempt to reopen his claim for service connection 
for a psychiatric disorder.  

In a Statement in Support of Claim, received in March 2001, 
the veteran implied that he sustained severe trauma to his 
head during service.  In June 2001 he reported that his 
condition could have existed prior to service, and that his 
condition was worsened by excessive disciplinary measures in 
service.    

Previously considered VA and private hospitalization records 
dated from 1978 through May 1983 were received in July 2001.   

A hearing was held in August 2004 at VA Central Office before 
the undersigned Acting Veterans Law Judge.   The veteran 
testified that, during service, he sustained a head injury 
that produced amnesia.  He stated that he was never referred 
to sickbay for the injury and he was unable to recall when 
the head injury was inflicted or how it was inflicted because 
of his amnesia.  When asked by his representative whether he 
had psychiatric problems prior to service he said he did not 
have any problems that required hospitalization, but that his 
parents had placed him in a hospital for disciplinary action.  
He said that he was an abnormal child with behavior problems.  
He said that a military recruiter found him fit for service 
and that he completed basic training.  

The veteran testified that he had letters to his family that 
showed during service he had a logical train of thought.  The 
veteran testified that just prior to service he was in an 
institution.  He stated that during his first duty assignment 
someone placed a mind-altering substance in his drink at a 
party.  The veteran testified that he had been receiving 
psychiatric treatment for some time. 

Received in conjunction with the personal hearing were copies 
of letters from the veteran to his parents and family members 
dated from February through April 1979.  The letters are 
about events the veteran was involved with during service and 
events occurring at home.  In a February 1979 letter, the 
veteran referred to educational screening that he was 
required to take and that he had had a prior hospitalization. 

Analysis

A November 1999 rating decision declined to reopen the 
veteran's claim for service connection for a psychiatric 
disorder on the basis that new and material evidence had not 
been received.  The November 1999 rating is the last final 
disallowance of the veteran's claim.   

A final decision by the RO may not be reopened unless new and 
material evidence is presented or secured. See 38 U.S.C.A. 
§§ 5108, 7105(c).  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim. 38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed. Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

With respect to the issue of materiality, the newly presented 
evidence need not be probative of all the elements required 
to award the claim. Evans v. Brown, 9 Vet. App. 273 (1996).  
However, it is the specified bases for the final disallowance 
that must be considered in determining whether the newly 
submitted evidence is probative.  Such evidence must tend to 
prove the merits of the claim as to each essential element 
that was a specified basis for that last final disallowance 
of the claim. Id.

The regulation regarding new and material evidence has been 
amended. 38 C.F.R. § 3.156(a) (2003). However, the amendment 
applies only to claims to reopen a finally decided claim 
received on or after August 29, 2001. The veteran's request 
to reopen his claim of entitlement to service connection was 
filed prior to that date, in March 2001 and, therefore, the 
amended regulation does not apply here.

The evidence that has been received since the November 1999 
rating denial includes previously considered private and VA 
hospital records revealing treatment for psychiatric 
problems.  That evidence is not new and is not probative of 
the issue of service connection for a psychiatric disorder.  
This evidence must be considered redundant evidence.  

The evidence that has been received since the final November 
1999 denial also includes the veteran's testimony from an 
August 2004 personal hearing at Central Office, along with 
letters of the veteran to his parents dated in early 1979 
while in service, but prior to his in-service hospitalization 
for schizophrenia.  This evidence is considered new since it 
has not been previously considered, and it is not redundant 
or cumulative of previously considered evidence. However, 
that evidence, whether by itself or in connection with 
evidence previously assembled must be so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  

As a preliminary matter, the Board recognizes that every 
veteran shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects noted at the time of the examination, acceptance and 
enrollment, unless there is clear and unmistakable evidence 
showing that the disease or injury existed before acceptance 
and enrollment, and was not aggravated by such service. 38 
U.S.C.A. § 1111§ 1131.
 
The evidence of record at the time of the previous final RO 
decisions in this case rebuts the presumption of soundness 
through clear and unmistakable evidence.  In fact, the 
veteran's in-service Medical Board Report contains ample, 
uncontroverted facts to support its findings that the 
veteran's psychiatric disorder existed prior to service, and 
that his psychiatric disorder did not increase in severity 
beyond its natural progression during service.  Such review 
comports with 38 U.S.C.A. § 1111 (West 2002); Cotant v. 
Principi, 17 Vet. App. 117, 131 (2003) (holding that the 
clear and unmistakable evidence standard in 38 C.F.R. § 
3.306(b) is "onerous" and requires an "undebatable" result); 
Vanerson v. West, 12 Vet. App. 254, 261 (1999) (noting that 
the standard of proof for rebutting the presumption of 
soundness is not merely evidence that is cogent and 
compelling, i.e., a sufficient showing, but evidence is that 
is clear and unmistakable, i.e., undebatable); Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993) (holding that the burden 
of proof was on the government to rebut the presumption of 
sound condition and stating that the burden of proof is a 
formidable one); and VAOPGCPREC 3-2003. 

While the veteran's testimony is presumed credible, neither 
his personal hearing testimony nor the letters to his parents 
and family members that have been received subsequent to the 
last final disallowance, show that his pre-existing 
psychiatric disorder increased in severity during service or 
within one year after service to a compensable degree.  See 
Splane v. West, 216 F.3d 1058 (2000).  

The veteran has asserted that he sustained a head injury 
during service to which he attributes his current psychiatric 
disorder.  While the veteran has raised a new theory for his 
claim, there is no evidence to support his theory, and the 
veteran has forthrightly acknowledged that he cannot identify 
an in-service incident responsible for a head injury.  

After reviewing all of the evidence received since the 
November 1999 RO decision declining to reopen the claim, it 
must be concluded that the additional evidence is not 
sufficient to reopen the veteran's claim of entitlement to 
service connection for a psychiatric disorder.


ORDER

New and material evidence has not been received to reopen the 
veteran's claim of entitlement to service connection for a 
psychiatric disorder, and the claim is not reopened.  



	                        
____________________________________________
	RONALD W. SCHOLZ
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



